—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated May 14, 1998, which denied its motion for summary judgment and granted the defendants’ cross motion for summary judgment dismissing the complaint.
*341Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the provisions of the contract at issue are clear and unambiguous and that in accordance with the plain language of the contract, the plaintiffs failure to timely submit billing vouchers precluded it from receiving the reimbursement it sought (see, Matter of Wallace v 600 Partners Co., 86 NY2d 543, 548; Automotive Mgt. Group v SRB Mgt. Co., 239 AD2d 450, 451). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.